Order *957unanimously affirmed, with costs. Memorandum: In alleging that third-party defendant assumed control and supervision of the infant plaintiff and was negligent in failing to supervise the infant plaintiff, third-party plaintiff has stated a cause of action for negligent supervision (see, Broome v Horton, 83 Misc 2d 1002, affd 53 AD2d 1030). On a motion to dismiss for failure to state a cause of action, the factual allegations of the third-party complaint must be taken as true (Burlew v American Mut. Ins. Co., 99 AD2d 11, affd 63 NY2d 412). (Appeal from order of Supreme Court, Onondaga County, Aloi, J.— summary judgment.) Present—Dillon, P. J., Hancock, Jr., Callahan, Pine and Schnepp, JJ.